Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 06-2257

                      JUAN LOPEZ; MARIA LOPEZ,

                              Petitioners,

                                     v.

              ALBERTO R. GONZALES, ATTORNEY GENERAL,

                               Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                  Before

                     Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Howard, Circuit Judge.



     Carlos E. Estrada on brief for petitioners.
     Greg D. Mack, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Peter D.
Keisler, Assistant Attorney General, Civil Division, Terri J.
Scadron, Assistant Director, and Kobi O. Smith, Contract Attorney,
on brief for respondent.



                              July 13, 2007
             STAHL, Senior Circuit Judge.               Juan and Maria Lopez

petition for review of a decision of the Board of Immigration

Appeals ("BIA") affirming a decision of an Immigration Judge ("IJ")

denying them asylum, withholding of removal, and protection under

the Convention Against Torture ("CAT").             We deny the petition.

             We glean the following facts from the record of the

hearing before the IJ.        Juan and Maria Lopez are married citizens

of Colombia. Juan Lopez ("Lopez") owned a trucking business in Don

Matias, Colombia.     On May 28, 1998, he was stopped while making a

delivery     by   members     of     the     guerilla   group   known      as    the

Revolutionary     Armed     Forces    of     Colombia   ("FARC").       The     FARC

guerillas held him for a short period of time, during which they

beat him and demanded that he inform them in the future about other

trucks they could hijack and rob.

             After being released, Lopez reported his robbery and

kidnapping to the police, but they reportedly did not investigate

the matter.       Lopez then approached a group known as Convivir,

which, according to the record, was a quasi-private self-protection

organization formed with the support of the Colombian government to

help with such things as security of cargo transportation.                      With

the   help   of   Convivir,    the     police    then   arrested    five    people

suspected of being Lopez's assailants, two of whom Lopez ultimately

identified. However, the two posted bail and were released, and it

does not appear that they were ever tried for the offense.


                                           -2-
          The   Lopezes     continued       to   be   harassed   by    these   two

suspected assailants and others.        They received threatening phone

calls, and on one occasion, two people approached Maria Lopez at

her workplace, looking for her husband.               After that incident, the

Lopezes moved to Monteria Cordoba, to stay with relatives. Shortly

thereafter,   the   local    leader    of    Convivir     in   Don    Matias   was

assassinated.   The Lopezes then moved to Medellin and sought visas

to the United States.       Juan Lopez traveled to the United States on

or about August 23, 1999, on a nonimmigrant visa for pleasure

travel, with authorization to stay in the United States until

February 22, 2000.   Maria Lopez traveled to the United States on or

about February 24, 2000, as a nonimmigrant working on a B-1 visa,

with authorization to remain until March 22, 2000.

          On November 20, 2001, the Immigration and Naturalization

Service ("INS")1 issued them Notices to Appear.                On the Lopezes'

pre-hearing statement of May 29, 2003, they stated an intention to

pursue asylum and withholding of removal claims. Their application

for asylum was ultimately filed on April 28, 2005.                   On that same

date, the Lopezes appeared before the IJ, who ruled that they did

not qualify for asylum, withholding of removal, or protection under




     1
      On March 1, 2003, the functions of the INS were transferred
to the Department of Homeland Security. Homeland Security Act of
2002, Pub. L. No. 107-296, § 471(a), 116 Stat. 2135, 2205 (codified
at 6 U.S.C. § 291(a)).

                                      -3-
the CAT.      They appealed to the BIA, which adopted and affirmed the

decision of the IJ on August 10, 2006.

              We will uphold decisions of the BIA "if supported by

reasonable, substantial, and probative evidence on the record

considered as a whole."          INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (internal quotation marks and citation omitted).                             The

substantial evidence standard applies to asylum and withholding

claims as well as to claims brought under the CAT.                      See Settenda v.

Ashcroft, 377 F.3d 89, 93 (1st Cir. 2004).                   "To reverse the BIA, we

must    be    persuaded   that    'the       evidence    not     only    supports   that

conclusion, but compels it.'"                Khem v. Ashcroft, 342 F.3d 51, 53

(1st Cir. 2003) (quoting Elias-Zacarias, 502 U.S. at 481 n.1).

Because the BIA adopted and affirmed the decision of the IJ, we

review the IJ's decision as part of the final decision of the BIA.

Hernandez-Barrera v. Ashcroft, 373 F.3d 9, 20 (1st Cir. 2004).

              An application for asylum must be filed within one year

of   the     alien's   arrival    in    the    United        States,    absent   changed

circumstances affecting eligibility for asylum or extraordinary

circumstances      relating      to    the    delay     in    filing.      8   U.S.C.   §

1158(a)(2)(B), (D).        Both the IJ and the BIA found that more than

a year had passed between the petitioners' respective entries in

1999 and 2000, and the filing of their application for asylum in

2005.      The petitioners did not allege any changed circumstances or

otherwise explain their delay in filing, and indeed conceded the


                                         -4-
issue before the IJ, and we therefore have no jurisdiction to

review the determination that the one-year time limit had expired.

Id. § 1158(a)(3); see Sharari v. Gonzales, 407 F.3d 467, 473 (1st

Cir. 2005).

             To qualify for withholding of removal, the petitioners

must show that their "life or freedom would be threatened in [the

removal country] because of [their] race, religion, nationality,

membership in a particular social group, or political opinion."            8

U.S.C.   §   1231(b)(3)(A).   "As    a    general   rule,   withholding   is

mandatory if an alien 'establish[es] that it is more likely than

not that [he] would be subject to persecution on one of the

specified grounds.'"     INS v. Aguirre-Aguirre, 526 U.S. 415, 419

(1999) (quoting INS v. Stevic, 467 U.S. 407, 429-30 (1984)); accord

Albathani v. INS, 318 F.3d 365, 372-73 (1st Cir. 2003) (applying

"more likely than not" standard).         This is a tougher standard than

that for asylum, which requires only a "well-founded fear of

persecution." 8 U.S.C. § 1101(a)(42)(A); see Aguilar-Solis v. INS,

168 F.3d 565, 569 n.3 (1st Cir. 1999) (contrasting "well-founded

fear of persecution" with "clear probability of persecution").

             The IJ and the BIA found that the petitioners' incidents

with the FARC did not establish that they would more likely than

not be persecuted on account of one of the five protected grounds.

Petitioners argue that Lopez was targeted because of his membership

in Convivir.      However, the IJ found that the incidents Lopez


                                    -5-
testified to were examples of criminal conduct, not persecution

based on one of the five protected categories.                    The BIA held

further that the incidents themselves "were not so menacing and

immediate as to rise to the level of persecution."                Our review of

the record supports the IJ's determination.               Lopez testified that,

in each of the incidents in which he was harassed, the FARC members

were demanding that he give them information to aid in hijackings

and robberies, as they had when he first encountered them, and not

that       he   was   being   targeted   because   of    his   affiliation   with

Convivir.2        Therefore, we cannot say that the evidence compels a

conclusion contrary to the IJ's.

                To qualify for protection under the CAT, the petitioners

must show that it is "more likely than not that [they] would be

tortured if removed" to Colombia.              8 C.F.R. § 1208.16(c)(2); see

Settenda v. Ashcroft, 377 F.3d 89, 94 (1st Cir. 2004).                        "To

establish a prima facie showing of torture, a petitioner must offer

specific showings that he or she will be subject to 'severe pain or

suffering, whether physical or mental' by or at 'the instigation of

or with the consent or acquiescence of a public official or other

person acting in an official capacity.'"                Guzman v. INS, 327 F.3d

11, 17 (1st Cir. 2003) (quoting 8 C.F.R. 208.18(a)(1)).




       2
      We do not reach the question of whether membership in
Convivir qualifies as "membership in a particular social group"
under the statute.

                                         -6-
          The   IJ   found   that   there   was   no   evidence   that   the

petitioners would be subject to future torture, and the BIA held in

addition that there was no evidence of government "acquiescence" in

the acts of the FARC such as would bring their actions under the

definition of torture cited above.        While it may be that Lopez will

be subject to criminal pressures if removed to Colombia, the

petitioners did not present any evidence that they would be faced

with torture, particularly such as would be done "by or at the

instigation of or with the consent or acquiescence of a public

official."   8 C.F.R. 208.18(a)(1).        Therefore, we cannot say that

the evidence compels an alternative result.

          The petition for review is denied.




                                    -7-